ON MOTION
GAJARSA, Circuit Judge.

ORDER

Amos Cox and the Secretary of Veterans Affairs respond to this court’s order directing them to show cause why Cox’s appeal should not be dismissed as untimely filed.
*496The Court of Appeals for Veterans Claims dismissed Cox’s appeal as premature and entered judgment on July 10, 2002. On October 2, 2002, or 84 days after the entry of judgment, Cox filed a notice of appeal. An appeal must be filed within 60 days after judgment. 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b). In response to our show cause order, Cox states that he is ill. However, the statutory requirement that an appeal be timely filed may not be waived. Sofarelli Associates, Inc. v. United States, 716 F.2d 1395 (Fed.Cir.1983) (appeal must be dismissed for lack of jurisdiction if notice of appeal is untimely).
Accordingly,
IT IS ORDERED THAT:
(1) This appeal is dismissed as untimely.
(2) Each side shall bear its own costs.